El Juez Asociado Señoe Aldeet,
emitió la opinión del tribunal.
El apelado dejó de enmendar su demanda en el término que la corte inferior le concedió por lo que a instancia del demandado recayó sentencia teniendo al demandante por de-sistido de su acción por falta de gestión en su pleito. De este fallo apela el demandado porque la corte no impuso las costas al demandante y cita en apoyo de su recurso el ar-tículo 192 del Código de Enjuiciamiento Civil.
No bay disposición alguna en ese artículo que imponga a la corte el deber de condenar necesariamente en costas a un demandante cuyo pleito es desestimado sin solicitud suya por dejar de tramitarlo.

La sentencia apelada debe ser confirmada.